[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
SUPPLEMENTAL JUDGMENT
Present: Hon. Joseph A. Licari, Jr., Judge
A decree of foreclosure by sale having been rendered in this action on January 8, 1990 and a supplemental judgment entered on March 12, 1990 and the cause having come to the present time for the rendering of a supplemental judgment, and the appearing parties having again appeared and been fully heard, this court finds that the liened premises described in said decrees were not redeemed from said Tax Lien; and have been sold by Raymond W. Ganim, III, appointed for that purpose to sell the same, and that the said Raymond W. Ganim III has executed and submitted for the approval of this court a conveyance of said premises to Hare Incorporated and has brought into court the net proceeds of said sale, to wit: $22,800.00* and made return of his doings, as on file; that the appraisers have appraised said premises under oath at Bridgeport, CT and made return of such appraisal to the clerk of this court, as on file; all of which has been done, pursuant to said decree. CT Page 4063
The court finds that the expenses of said sale and appraisal are as follows:
    Appraiser, Peter Zeidel                                 $425.00 Appraiser, Kathleen A. Sabo                              425.00 Appraiser, Mark Warren                                   425.00 Committee Raymond W. Ganim, III, for services in making sale and for  — — $4,200.00) his expenses — — — — — — — — — — —  $1,662.50)         5,862.50 --------- A total of expenses                                   $7,137.50
The court further finds that there is due at this time from the defendants to the parties in this action upon the encumbrances designated, in order of priority, sums as follows:
    To the Plaintiff City of Bridgeport                  $10,104.00*
for outstanding tax liens which sum includes, principal, interest, attorney fees and costs thru Nov. 30, 1990
    To Defendant Henrietta Samuel, Judgment Lienor,       8,895.51 includes interest thru Nov. 30, 1990
The court further finds that the defendant Donna Sylvie is in possession of said premises.
Whereupon it is adjudged that said sale be and the same is hereby ratified and confirmed and said conveyance approved; that the defendant Donna Sylvie shall deliver up the premises to said purchases; that the clerk of this court shall first pay out of the proceeds of said sale expenses thereof to the persons to whom they are hereinbefore found to be due in a total amount of $7,137.50 and shall pay the remainder of said proceeds as follows:
    To City of Bridgeport, c/o Attorneys Gregory and Adams         $10,104.00
    To Defendant Henrietta Samuel, c/o Attys Rubens, Lazinger  Radcliffe    5,558.50*
Dated at Bridgeport, Connecticut this 13th day of November, 1990.